                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA,                         )
                                                    )
                         Plaintiff,                 )
                                                    )
  v.                                                )
                                                    )                No. 2:18-CR-105-RLJ-HBG
  JERRY LEE CRAIG, and                              )
  BRADLEY SHAWN CRAIG,                              )
                                                    )
                         Defendants.                )

                                  MEMORANDUM AND ORDER

                 All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case came before the Court for a telephonic pretrial

  conference on November 10, 2020. Assistant United States Attorney Andrew Cheatham Parker

  appeared on behalf of the Government. Assistant Federal Defenders Nikki C. Pierce and George

  Nicholas Wallace represented Defendant Jerry Lee Craig.             Attorney David L. Leonard

  represented Defendant Bradley Shawn Craig. The Court acknowledged the filing of a Report

  and Recommendation [Doc. 227] on November 9, 2020, which recommends granting in part

  three motions by the Defendants to suppress evidence and statements. The Report also defers

  making a recommendation on the Defendants’ Omnibus Motion to Suppress All Subsequent

  Search Warrants [Doc. 57], until it receives additional argument and evidence necessary to

  decide this motion.

                 Ms. Price made an oral motion to continue the December 1, 2020 trial date in this

  case to give time to complete the litigation of the pretrial motion. She asked that the deadline for

  objections to the Report and Recommendation also be continued until after the filing of a report




Case 2:18-cr-00105-RLJ-HBG Document 229 Filed 11/10/20 Page 1 of 4 PageID #: 1333
  and recommendation on the Omnibus Motion to Suppress, so that the parties could respond to all

  the suppression motions together. Ms. Price states that she had discussed a continuance with her

  client, who agrees with the continuance and is waiving his speedy trial rights in relation to the

  oral motion. Mr. Leonard said that Defendant Bradley Craig takes no position on the oral motion

  to continue the trial.   Mr. Leonard joined in the request to extend the deadline for filing

  objections to the Report. AUSA Parker joined in the oral motion to continue. He said earlier

  that morning, he spoke with the agents assigned to this case and asked them to document from

  which property the evidence relating to each count of the indictment was seized. The parties

  agreed on a new trial date of June 8, 2021.

                 The Court finds Defendant Jerry Craig’s oral motion to continue the trial, which

  was joined by the Government, is unopposed and well-taken. The Court also finds that the ends

  of justice served by granting a continuance outweigh the interest of the Defendants and the

  public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). First, the Court observes that it has already

  found [Doc. 31] this case to be complex for purposes of the Speedy Trial Act, based upon the

  number and complexity of the charges, the voluminous discovery, and the extensive motion

  practice. See 18 U.S.C. § 3161(h)(7)(B)(ii). As such, “it is unreasonable to expect adequate

  preparation for pretrial proceedings or for the trial itself within the time limits established” in the

  Act. Id.

                 Second, the Defendants have filed numerous pretrial motions, including four

  motions to suppress evidence. See 18 U.S.C. § 3161(h)(1)(D). As noted above, the undersigned

  filed a Report and Recommendation on three of the suppression motions on November 9, 2020.

  However, the Court has deferred ruling on the fourth suppression motion [Doc. 57], because it

  needs additional evidence and argument with regard to this motion. The Court set new deadlines



                                                    2

Case 2:18-cr-00105-RLJ-HBG Document 229 Filed 11/10/20 Page 2 of 4 PageID #: 1334
  for the filing of an affidavit and supplemental briefs at the telephonic hearing. The Court finds

  that a trial continuance is necessary to complete the litigation of pretrial motions, time for

  objections and responses, and time for the District Judge to rule. See 18 U.S.C. § 3161(h)(1)(H).

                  Finally, the Court finds that counsel for both parties need additional time to

  investigate the case, locate and interview witnesses, and prepare the case for trial. Accordingly,

  the Court finds that the preparations remaining to ready this case for trial cannot occur by the

  December 1 or in less than six months. The Court finds that a trial continuance is warranted to

  give counsel the reasonable time necessary to prepare for trial effectively, even taking into

  consideration counsels’ acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

          The oral motion to continue the trial date is GRANTED, and the trial is reset to June 8,

  2021. The Court finds that all the time between the hearing on November 10, 2020, and the new

  trial date of June 8, 2021, is fully excludable time under the Speedy Trial Act for the reasons set

  forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). The new schedule in this

  case is set out in detail below.

          Accordingly, it is ORDERED as follows:

                  (1) Defendant Jerry Craig’s oral motion to continue the trial, which
                  is joined by the Government, is GRANTED;

                  (2) The trial of this matter is reset to commence on June 8, 2021,
                  at 9:00 a.m., before the Honorable R. Leon Jordan, United States
                  District Judge, in the Howard H. Baker, Jr. United States
                  Courthouse in Knoxville, Tennessee;

                  (3) All time between the November 10, 2020 motion hearing and
                  the new trial date of June 8, 2021, is fully excludable time under
                  the Speedy Trial Act for the reasons set forth herein;

                  (4) The Government shall have until November 30, 2020, to file
                  an affidavit by a law enforcement officer documenting the location
                  from which any property was seized during the search of the



                                                   3

Case 2:18-cr-00105-RLJ-HBG Document 229 Filed 11/10/20 Page 3 of 4 PageID #: 1335
                Defendants’ property on April 28-29, 2017; 1

                (5) The Defendants shall file a response to the affidavit on or
                before December 14, 2020;

                (6) The Court requests supplemental briefs on the Omnibus Motion
                to Suppress [Doc. 57], addressing the effect of the Court’s findings
                in the Report and Recommendation on the Omnibus Motion. The
                supplemental briefs for all parties are due on December 14, 2020;

                (7) The time for filing objections and responses to objections to the
                Report and Recommendation [Doc. 227] of November 9, 2020,
                shall begin to run with the filing of the report and recommendation
                on the Omnibus Motion and shall run simultaneously with the
                deadlines stated in that report;

                (8) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to May 7, 2021;

                (9) Motions in limine must be filed no later than May 21, 2021;

                (10) The parties are to appear before the undersigned for a final
                pretrial conference on May 25, 2021, at 11:00 a.m. This pretrial
                conference will be conducted by telephone conference; and

                (11) Requests for special jury instructions, supported by citations
                to authority pursuant to Local Rule 7.4., shall be submitted to the
                District Judge by May 28, 2021.

                IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




  1
    The search warrant for the Defendants’ property, 254 and 265 Morrell Creek Road, was
  executed on April 28, 2017. However, the testimony at the evidentiary hearings revealed that the
  search of the properties and the seizure of evidence continued into the early morning hours of
  April 29, 2017.
                                                 4

Case 2:18-cr-00105-RLJ-HBG Document 229 Filed 11/10/20 Page 4 of 4 PageID #: 1336
